Title: From George Washington to Arthur St. Clair, 25 April 1781
From: Washington, George
To: St. Clair, Arthur


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 25th April 1781
                        
                        I have recd your favors of the 6th and 15th. I am sorry to find from the last, that unavoidable obstacles
                            have been thrown in the way of the march of the 1st division of the line at the time you expected. I can only recommend to
                            you to get them off as soon as possible and in as good temper as possible. It is essential that General Greene should be
                            regularly advised of the motions of those troops, you will therefore be pleased, if you have not already opened a
                            correspondence with him, to inform him from time to time of every circumstance relating to them.
                        Captn Craig of Colo. procter’s Regt of artillery, who is stationed at Fort Pitt, has applied to me to have his
                            Company compleated—That cannot be done in the present state of the Regt but you will be pleased to consult the commanding
                            officer of it, and let Captn Craig have as many Men as will put his Company on a level with the others.
                        I imagine Colo. Harrison’s Regiment—Colo. procters—a detachment with the Marquis and a strong Maryland
                            Company lately gone from hence will be sufficient to work the Artillery that General Greene will usually carry into the
                            field with him. I am with great Regard Dear Sir Your most obt Servt
                        
                            Go: Washington
                        
                    